Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 5-15, 24 and 32 are pending in this application. 
Applicants on 2/28/2022 amended claims 5-6, canceled claims 1-4. Therefore Claims  15, 21, 32 are withdrawn. Claims    5-14  are examined.
 Applicants’ argument submitted on 2/28/2022   is but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 


Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent Number 7,947,483, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because an obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  The MPEP states, at §804, that 
[t]he specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA  1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."
The conflicting claims are not identical, they are not patentably distinct from each other because both teach a microorganism genetically modified to affect 1,4-butanediol production.  The genes involved include genes encoding alcohol dehydrogenase, lactate dehydrogenase, malate dehydrogenase, aspartate transaminase and pyruvate formate lyase.  However, the portion of the patent specification that supports the patented claims defines these aspects of the instant invention as already having been part of the claimed invention.  

Claims 5-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent Number 8,470,582, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because an obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  The MPEP states, at §804, that 
[t]he specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA  1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."
The conflicting claims are not identical, they are not patentably distinct from each other because both teach a microorganism genetically modified to affect 1,4-butanediol production.  The genes involved include genes encoding alcohol dehydrogenase, lactate dehydrogenase, malate dehydrogenase, aspartate transaminase and pyruvate formate lyase.  However, the portion of the patent specification that supports the patented claims defines these aspects of the instant invention as already having been part of the claimed invention.
Argument
Applicants in the interview  process      unwilling to submit TDS.  However the instant application is con of US Patent Number 7,947,483, and  US PAT  8470582.  Both  PATs in their specification  disclosed  see  para 118:
“A non-naturally occurring microorganism of the invention can comprise a set of metabolic modifications obligatory coupling 1,4-butanediol production to growth of the microorganism, the set of metabolic modifications comprising disruption of one or more genes selected from the set of genes comprising adhE, ldhA, pflAB; adhE, ldhA, pflAB, mdh; adhE, ldhA, pflAB, mdh, mqo; adhE, ldhA, pflAB, mdh, aspA; adhE, mdh, ldhA, pflAB, sfcA; adhE, mdh, ldhA, pflAB, maeB; adhE, mdh, ldhA, pflAB, sfcA, maeB; adhE, ldhA, pflAB, mdh, pntAB; adhE, ldhA, pflAB, mdh, gdhA; adhE, ldhA, pflAB, mdh, pykA, pykF, dhaKLM, deoC, edd, yiaE, ycdW; and adhE, ldhA, pflAB, mdh, pykA, pykF, dhaKLM, deoC, edd, yiaE, ycdW, prpC, gsk, or an ortholog thereof, wherein the microorganism exhibits stable growth-coupled production of 1,4-butanediol.”

AS explained in the ODP rejection above   The rejection is valid.  Without submission of TDS  Cas will not be allowed.
Conclusion

Claims 5-14 are rejected. No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652